IRREVOCABLE TRANSFER AGENT INSTRUCTIONS
 


February 10, 2006
 


Corporate Stock Transfer, Inc.
3200 Sherry Creek Drive South, Suite 430
Denver, CO 80209
 
RE: BSI2000, INC.


Ladies and Gentlemen:
 
Reference is made to that certain Amended and Restated Securities Purchase
Agreement (the “Securities Purchase Agreement”) of even date herewith by and
between BSI2000, Inc., a Delaware corporation (the “Company”), and the Buyers
set forth on Schedule I attached thereto (collectively the “Buyers”), the
Securities Purchase Agreement dated June 17, 2005 by and between the Company and
the Buyers, the Securities Purchase Agreement dated September 30, 2004 by and
between the Company and the Buyers, and those certain Warrants of even date
herewith, that certain Warrant dated November 3, 2005 and the Warrant dated June
17, 2005, each between the Company and the Buyers (collectively, the
“Warrants”). Pursuant to the Securities Purchase Agreement, the Company shall
sell to the Buyers, an the Buyers shall purchase from the Company, convertible
debentures (collectively, the “Debentures”) in the aggregate principal amount of
One Million Dollars ($1,000,000), plus accrued interest, which are convertible
into shares of the Company’s common stock, par value $0.001 per share (the
“Common Stock”), at the Buyers discretion. This Agreement shall amend and
restate the Irrevocable Transfer Agent Instructions by and among the parties
hereto dated November 3, 2005. These instructions relate to the following stock
or proposed stock issuances or transfers:
 

1.  
The Company has agreed to issue to the Buyers up to 175,000,000 shares of the
Company’s Common Stock upon conversion of the Debentures (“Conversion Shares”)
plus the shares of Common Stock to be issued to the Buyers upon conversion of
accrued interest and liquidated damages into Common Stock (the “Interest
Shares”).

 

2.  
The Company has agreed to issue to the Buyers up to 41,250,000 shares (the
“Warrant Shares”) of the Company’s Common Stock upon exercise of the Warrants.

 

3.  
The Company has agreed to issue to the Buyers 1,000,000 shares of Common Stock
pursuant to Section 4(g) of the Securities Purchase Agreement.

 

--------------------------------------------------------------------------------


 
This letter shall serve as our irrevocable authorization and direction to
Corporate Stock Transfer, Inc. (the “Transfer Agent”) to do the following:
 

1.  
Conversion Shares and Warrant Shares.

 

a.   
Instructions Applicable to Transfer Agent. With respect to the Conversion
Shares, Warrant Shares and the Interest Shares, the Transfer Agent shall issue
the Conversion Shares, Warrant Shares and the Interest Shares to the Buyers from
time to time upon delivery to the Transfer Agent of a properly completed and
duly executed Conversion Notice (the “Conversion Notice”), in the form attached
hereto as Exhibit I, or a properly completed Exercise Notice in the form
attached to the Warrants as Exhibit A thereto (the “Exercise Notice”), delivered
on behalf of the Company to the Transfer Agent by David Gonzalez, Esq., the
Buyers’ Counsel. Upon receipt of a Conversion Notice or an Exercise Notice, the
Transfer Agent shall within three (3) Trading Days thereafter (i) issue and
surrender to a common carrier for overnight delivery to the address as specified
in the Conversion Notice or the Exercise Notice, a certificate, registered in
the name of the Buyers or their designees, for the number of shares of Common
Stock to which the Buyers shall be entitled as set forth in the Conversion
Notice or Exercise Notice or (ii) provided Transfer Agent are participating in
The Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program,
upon the request of the Buyers, credit such aggregate number of shares of Common
Stock to which the Buyers shall be entitled to the Buyers’ or their designees’
balance account with DTC through its Deposit Withdrawal At Custodian (“DWAC”)
system provided the Buyers causes its bank or broker to initiate the DWAC
transaction. For purposes hereof “Trading Day” shall mean any day on which the
Nasdaq Market is open for customary trading.

 

b.   
The Company hereby confirms to the Transfer Agent and the Buyers that
certificates representing the Conversion Shares and Warrant Shares shall not
bear any legend restricting transfer and should not be subject to any
stop-transfer restrictions and shall otherwise be freely transferable on the
books and records of the Company; provided that counsel to the Company delivers
(i) the Notice of Effectiveness set forth in Exhibit II attached hereto and (ii)
an opinion of counsel in the form set forth in Exhibit III attached hereto, and
that if the Conversion Shares, Warrant Shares and the Interest Shares are not
registered for sale under the Securities Act of 1933, as amended, then the
certificates for the Conversion Shares, Warrant Shares and Interest Shares shall
bear the following legend:

 
2

--------------------------------------------------------------------------------


 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID
ACT.”
 

c.   
In the event that counsel to the Company fails or refuses to render an opinion
as required to issue the Conversion Shares in accordance with the preceding
paragraph (either with or without restrictive legends, as applicable), then the
Company irrevocably and expressly authorizes counsel to the Buyers to render
such opinion. The Transfer Agent shall accept and be entitled to rely on such
opinion for the purposes of issuing the Conversion Shares.

 

d.   
Instructions Applicable to David Gonzalez. Upon David Gonzalez’s receipt of a
properly completed conversion notice substantially in the form attached as an
exhibit to the Debentures or instructions to exercise the Warrants, David
Gonzalez shall, within one (1) Trading Day thereafter, send to the Transfer
Agent a Conversion Notice in the form attached hereto as Exhibit I, or an
Exercise Notice, which shall constitute an irrevocable instruction to the
Transfer Agent to process such Conversion Notice or Exercise Notice in
accordance with the terms of these instructions.

 

2.  
All Shares.

 

a.   
The Transfer Agent shall reserve for issuance to the Buyers the Conversion
Shares and Warrant Shares. All such shares shall remain in reserve with the
Transfer Agent until the Buyers provides the Transfer Agent instructions that
the shares or any part of them shall be taken out of reserve and shall no longer
be subject to the terms of these instructions.

 

b.   
The Transfer Agent shall rely exclusively on the Conversion Notice or the
Exercise Notice and shall have no liability for relying on such instructions.
Any Conversion Notice or Exercise Notice delivered hereunder shall constitute an
irrevocable instruction to the Transfer Agent to process such notice or notices
in accordance with the terms thereof. Such notice or notices may be transmitted
to the Transfer Agent by facsimile or any commercially reasonable method.

 

c.   
The Company hereby confirms to the Transfer Agent and the Buyers that no
instructions other than as contemplated herein will be given to Transfer Agent
by the Company with respect to the matters referenced herein. The Company hereby
authorizes the Transfer Agent, and the Transfer Agent shall be obligated, to
disregard any contrary instructions received by or on behalf of the Company.

 
3

--------------------------------------------------------------------------------


 
Certain Notice Regarding David Gonzalez. The Company and the Transfer Agent
hereby acknowledge that David Gonzalez is general counsel to the Buyers, a
partner of the general partner of the Buyers and counsel to the Buyers in
connection with the transactions contemplated and referred herein. The Company
and the Transfer Agent agree that in the event of any dispute arising in
connection with this Agreement or otherwise in connection with any transaction
or agreement contemplated and referred herein, David Gonzalez shall be permitted
to continue to represent the Buyers and neither the Company nor the Transfer
Agent will seek to disqualify such counsel.
 
The Company hereby agrees that it shall not replace the Transfer Agent as the
Company’s transfer agent without the prior written consent of the Buyers.
 
Any attempt by Transfer Agent to resign as the Company’s transfer agent
hereunder shall not be effective until such time as the Company provides to the
Transfer Agent written notice that a suitable replacement has agreed to serve as
transfer agent and to be bound by the terms and conditions of these Irrevocable
Transfer Agent Instructions.
 
The Company herby confirms and the Transfer Agent acknowledges that while any
portion of the Debenture remains unpaid and unconverted with the exception
Common Stock issuable to Cornell Capital Partners, LP pursuant to the Standby
Equity Distribution Agreement, the Company and the Transfer Agent shall not,
without the prior consent of the Buyers, (i) issue any Common Stock or Preferred
Stock without consideration or for a consideration per share less than its fair
market value determined immediately prior to its issuance, (ii) issue any
Preferred Stock, warrant, option, right, contract, call, or other security or
instrument granting the holder thereof the right to acquire Common Stock without
consideration or for a consideration per share less than such Common Stock’s
fair market value determined immediately prior to its issuance, (iii) issue any
S-8 shares of the Company’s Common Stock.
 
 The Company and the Transfer Agent hereby acknowledge and confirm that
complying with the terms of this Agreement does not and shall not prohibit the
Transfer Agent from satisfying any and all fiduciary responsibilities and duties
it may owe to the Company.
 
The Company and the Transfer Agent acknowledge that the Buyers is relying on the
representations and covenants made by the Company and the Transfer Agent
hereunder and are a material inducement to the Buyers purchasing convertible
debentures under the Securities Purchase Agreement. The Company and the Transfer
Agent further acknowledge that without such representations and covenants of the
Company and the Transfer Agent made hereunder, the Buyers would not purchase the
Debentures.
 
Each party hereto specifically acknowledges and agrees that in the event of a
breach or threatened breach by a party hereto of any provision hereof, the
Buyers will be irreparably damaged and that damages at law would be an
inadequate remedy if these Irrevocable Transfer Agent Instructions were not
specifically enforced. Therefore, in the event of a breach or threatened breach
by a party hereto, including, without limitation, the attempted termination of
the agency relationship created by this instrument, the Buyers shall be
entitled, in addition to all other rights or remedies, to an injunction
restraining such breach, without being required to show any actual damage or to
post any bond or other security, and/or to a decree for specific performance of
the provisions of these Irrevocable Transfer Agent Instructions.
 
4

--------------------------------------------------------------------------------


 
[SIGNATURE PAGE FOLLOWS; REMAINDER OF PAGE INTENTIONALLY BLANK]
 
 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this letter agreement regarding
Irrevocable Transfer Agent Instructions to be duly executed and delivered as of
the date first written above.
 

 
COMPANY:
     
BSI2000, INC.
     
By:                             
 
Name: Jack Harper
 
Title: President & CEO
                                        
David Gonzalez, Esq.
       


 
CORPORATE STOCK TRANSFER, INC.


By:      
Name:                       
Title:                     




6

--------------------------------------------------------------------------------


 
SCHEDULE I
 
SCHEDULE OF BUYERS
 
Name
Signature
Address/Facsimile
Number of Buyers
     
Cornell Capital Partners, LP
By:    Yorkville Advisors, LLC
101 Hudson Street - Suite 3700
 
Its:    Gneral Partner
Jersey City, NJ 07303
   
Facsimile:   (201) 985-8266
       
By:      
   
Name:  Mark Angelo
   
Its:    Portfolio Manager
       

 
 
SCHEDULE I-1


--------------------------------------------------------------------------------


 
EXHIBIT I
 
TO IRREVOCABLE TRANSFER AGENT INSTRUCTIONS
 
FORM OF CONVERSION NOTICE
 
Reference is made to the Securities Purchase Agreement (the “Securities Purchase
Agreement”) between BSI2000, Inc., (the “Company”), and the Buyers set forth on
Schedule I attached thereto dated February 10, 2006. In accordance with and
pursuant to the Securities Purchase Agreement, the undersigned hereby elects to
convert convertible debentures into shares of common stock, par value $0.001 per
share (the “Common Stock”), of the Company for the amount indicated below as of
the date specified below.
 
Conversion Date:
                             
Amount to be converted:
$                                           
   
Conversion Price:
$                               
   
Shares of Common Stock Issuable:
                                
Amount of Debenture unconverted:
$                               
   
Amount of Interest Converted:
$                                   
   
Conversion Price of Interest:
$
   
Shares of Common Stock Issuable:
                                
Amount of Liquidated Damages:
$                                   
   
Conversion Price of Liquidated Damages:
$                                   
   
Shares of Common Stock Issuable:
                                
Total Number of shares of Common Stock to be issued:
                                

 

 
EXHIBIT I-1


--------------------------------------------------------------------------------




Please issue the shares of Common Stock in the following name and to the
following address:


Issue to:
                                
Authorized Signature:
                                
Name:
                                
Title:
                                
Phone #:
                                
Broker DTC Participant Code:
                                
Account Number*:
                              





* Note that receiving broker must initiate transaction on DWAC System.


2

--------------------------------------------------------------------------------


 
EXHIBIT II
 
TO IRREVOCABLE TRANSFER AGENT INSTRUCTIONS
 
FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT
 


_________, 2006




____________________
____________________
Attention: ____________


RE: BSI2000, INC.


Ladies and Gentlemen:


We are counsel to BSI2000, Inc., (the “Company”), and have represented the
Company in connection with that certain Securities Purchase Agreement, dated as
of February 10, 2006 (the “Securities Purchase Agreement”), entered into by and
among the Company and the Buyers set forth on Schedule I attached thereto
(collectively the “Buyers”) pursuant to which the Company has agreed to sell to
the Buyers up to One Million Dollars ($1,000,000) of secured convertible
debentures, which shall be convertible into shares (the “Conversion Shares”) of
the Company’s common stock, par value $0.001 per share (the “Common Stock”), in
accordance with the terms of the Securities Purchase Agreement. Pursuant to the
Securities Purchase Agreement, the Company also has entered into a Registration
Rights Agreement, dated as of February 10, 2006, with the Buyers (the “Investor
Registration Rights Agreement”) pursuant to which the Company agreed, among
other things, to register the Conversion Shares under the Securities Act of
1933, as amended (the “1933 Act”). In connection with the Company’s obligations
under the Securities Purchase Agreement and the Registration Rights Agreement,
on _______, 2006, the Company filed a Registration Statement (File No.
___-_________) (the “Registration Statement”) with the Securities and Exchange
Commission (the “SEC”) relating to the sale of the Conversion Shares.
 
In connection with the foregoing, we advise the Transfer Agent that a member of
the SEC’s staff has advised us by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at ____ P.M.
on __________, 2006 and we have no knowledge, after telephonic inquiry of a
member of the SEC’s staff, that any stop order suspending its effectiveness has
been issued or that any proceedings for that purpose are pending before, or
threatened by, the SEC and the Conversion Shares are available for sale under
the 1933 Act pursuant to the Registration Statement.
 
EXHIBIT II-1


--------------------------------------------------------------------------------


 
The Buyers has confirmed it shall comply with all securities laws and
regulations applicable to it including applicable prospectus delivery
requirements upon sale of the Conversion Shares.
 


     Very truly yours,








    By:      


EXHIBIT II-2


--------------------------------------------------------------------------------


 
EXHIBIT III
 
TO IRREVOCABLE TRANSFER AGENT INSTRUCTIONS
 
FORM OF OPINION
 


________________ 2006


VIA FACSIMILE AND REGULAR MAIL


____________________
____________________
____________________


Attention: ____________


RE: BSI2000, INC.


Ladies and Gentlemen:


 
We have acted as special counsel to BSI2000, Inc. (the “Company”), in connection
with the registration of ___________shares (the “Shares”) of its common stock
with the Securities and Exchange Commission (the “SEC”). We have not acted as
your counsel. This opinion is given at the request and with the consent of the
Company.
 
In rendering this opinion we have relied on the accuracy of the Company’s
Registration Statement on Form SB-2, as amended (the “Registration Statement”),
filed by the Company with the SEC on _________ ___, 2006. The Company filed the
Registration Statement on behalf of certain selling stockholders (the “Selling
Stockholders”). This opinion relates solely to the Selling Shareholders listed
on Exhibit “A” hereto and number of Shares set forth opposite such Selling
Stockholders’ names. The SEC declared the Registration Statement effective on
__________ ___, 2006.
 
We understand that the Selling Stockholders acquired the Shares in a private
offering exempt from registration under the Securities Act of 1933, as amended.
Information regarding the Shares to be sold by the Selling Shareholders is
contained under the heading “Selling Stockholders” in the Registration
Statement, which information is incorporated herein by reference. This opinion
does not relate to the issuance of the Shares to the Selling Stockholders. The
opinions set forth herein relate solely to the sale or transfer by the Selling
Stockholders pursuant to the Registration Statement under the Federal laws of
the United States of America. We do not express any opinion concerning any law
of any state or other jurisdiction.
 
In rendering this opinion we have relied upon the accuracy of the foregoing
statements.
 
EXHIBIT III-1


--------------------------------------------------------------------------------


 
Based on the foregoing, it is our opinion that the Shares have been registered
with the Securities and Exchange Commission under the Securities Act of 1933, as
amended, and that ________ may remove the restrictive legends contained on the
Shares. This opinion relates solely to the number of Shares set forth opposite
the Selling Stockholders listed on Exhibit “A” hereto.
 
This opinion is furnished to Transfer Agent specifically in connection with the
issuance of the Shares, and solely for your information and benefit. This letter
may not be relied upon by Transfer Agent in any other connection, and it may not
be relied upon by any other person or entity for any purpose without our prior
written consent. This opinion may not be assigned, quoted or used without our
prior written consent. The opinions set forth herein are rendered as of the date
hereof and we will not supplement this opinion with respect to changes in the
law or factual matters subsequent to the date hereof.
 
Very truly yours,

 
EXHIBIT III-2


--------------------------------------------------------------------------------


 
EXHIBIT “A”
 
(LIST OF SELLING STOCKHOLDERS)
 


Name:
No. of Shares:
                                   

 
 
EXHIBIT A-1


--------------------------------------------------------------------------------

